Citation Nr: 1744057	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-08 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for Hodgkin's disease and residuals thereof, including a heart condition, diagnosed as paroxysmal atrial fibrillation and hypothyroidism.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to January 1968 and from April 1968 to January 1970.

This appeal comes before the Board of Veterans Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) denying service connection for Hodgkin's disease and for service connection residual heart problems and hypothyroidism on a secondary basis.  Though each was listed as a separate issue below the Board has recharacterized these as one issue as listed on the title page.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The record was held open for 30 days in which to submit additional argument; however, no additional evidence relevant to the claims before the Board was submitted.


FINDING OF FACT

The Veteran has residuals of Hodgkin's disease, specifically paroxysmal atrial fibrillation and hypothyroidism, that are related to his herbicide exposure during service in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for residuals of Hodgkin's disease, specifically paroxysmal atrial fibrillation and hypothyroidism, have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Of record is a March 2009 note from Dr. Hoppe who has treated the Veteran since his stage IIA Hodgkin's disease in July 1978.  After completing treatment in November 1978, the Veteran has not had a reoccurrence or any evidence of Hodgkin's disease reoccurring.  Therefore, the Veteran does not have a current diagnosis for purposes of service connection, as he did not have Hodgkin's disease since, or at some period shortly before, the current claim was filed to present in November 2008.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   

However, as evidenced by Dr. Hoppe's March 2009 note, the Veteran does have two noted residuals of Hodgkin's disease: paroxysmal atrial fibrillation and hypothyroidism.  Therefore, it is necessary to examine whether the Veteran's Hodgkin's disease (and, by extension, these residuals of Hodgkin's disease) is related to service.

The Veteran is claiming service connection for Hodgkin's disease as due to herbicide exposure in Vietnam.  In order to benefit from the presumption, the Board must find that the Veteran was exposed to herbicides, in this case because he "served in the Republic of Vietnam" and that one or more currently diagnosed diseases are presumed as due to herbicide exposure.  38 C.F.R. § 3.307(a)(6).  The presumption applies to veterans who were in "the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  Id.  Hodgkin's disease is a presumed to be caused by exposure to herbicides.  38 C.F.R. § 3.309(e).

The Veteran served as a radioman onboard C-130 aircraft.  He states that when he was stationed in Japan, he would be assigned a flight which would drop off supplies in Vietnam 4-5 times per month, most frequently to Da Nang, Chu Lai, Saigon, and Tan Son Nhut.  He states that the planes on which he was would land in Vietnam.  The Veteran is competent to report the details of his service and, if found to be credible, his reports would be enough for the Veteran's Hodgkin's disease to be presumptively due to his service.

The Veteran's account is corroborated by a fellow service member, T.G., whom the Veteran knew in high school.  The two met up while both were stationed in Japan, and T.G. relates that he knew that the Veteran would fly in and out of Vietnam at this time.  Further, the Veteran's military occupational specialty (MOS) shows that he was a radio mechanic, and military personnel records show that the Veteran was stationed in Japan.  Finally, the Veteran's statements regarding his service in Vietnam have been consistent throughout the appellate period.

While there is no objective proof in the form of military personnel records, pay stubs, or flight logs, that the Veteran was in Vietnam during service, and while further development might more definitively resolve this issue in this case, the Veteran alleges that the Navy did not send all the necessary paperwork to demonstrate that the Veteran was in Vietnam.  While the Board has no reason to doubt that proper procedure was followed, the Board notes that to grant the claim it need only find that, affording the Veteran the benefit of the doubt, the evidence on this issue is in equipoise.  Under this standard, the Board finds for the purposes of this claim that the Veteran was in Vietnam and that the presumption applies.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Given the Dr. Hoppe's statement regarding residuals of Hodgkin's disease, the Board finds that Veteran's residuals of Hodgkin's disease, namely paroxysmal atrial fibrillation and hypothyroidism, are related to service, and that service connection for residuals of Hodgkin's disease is granted.


ORDER

Service connection for residuals of Hodgkin's disease, specifically paroxysmal atrial fibrillation and hypothyroidism, is granted.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


